Citation Nr: 0828481	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  03-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent, prior to September 26, 2003, for lumbar spine 
disability (chronic lumbar strain).

2.  Entitlement to a disability rating in excess of 20 
percent from September 26, 2003, for lumbar spine disability 
(chronic lumbar strain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel  


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Historically, in December 1973, the RO granted service 
connection for low back strain related to heavy lifting in 
service and assigned a 10 percent disability evaluation under 
Diagnostic Code 5295 (Lumbosacral Strain).  In November 1990, 
the RO held that the veteran's service-connected low back 
strain did not warrant a disability rating in excess of 10 
percent.  In September 2002, the RO continued the previously 
assigned 10 percent disability rating assigned for the 
veteran's low back strain.  By means of an April 2005 rating 
decision, the RO increased the veteran's disability rating to 
20 percent, effective September 26, 2003.  In February 2006, 
the RO continued the previously assigned 20 percent 
disability rating assigned effective September 26, 2003.

In June 2007, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge during a video 
conference hearing.  In November 2007, the Board remanded the 
matter with instructions to the RO to readjudicate the matter 
of entitlement to a disability rating in excess of 10 
percent, prior to September 26, 2003, and in excess of 20 
percent thereafter for a lumbar spine disability, with 
respect to a date of claim of August 6, 1990.

The Board observes that, in February 2006, the RO reframed 
the issue on appeal from an increase for low back strain to 
degenerative disc disease of the lumbar spine.  Degenerative 
disc disease of the lumbar, while shown on VA examination 
dated November 2005, is a disorder distinct and separate from 
the service-connected lumbar spine strain disability unless 
shown otherwise by competent evidence.  On VA examination in 
November 2005, the examiner commented that he changed the 
diagnosis from low back strain to degenerative disc disease 
of the lumbar spine because is better described the current 
x-ray and exam findings.  However, the examiner does not have 
the authority to grant service connection and, in this case, 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, related to service or service-
connected low back strain, has not been established or 
considered by the RO.  Accordingly, the matter is referred to 
the RO for any action deemed appropriate; and the Board will 
address the claim on appeal, increase for low back strain 
(lumbar strain).


FINDINGS OF FACT

1.  As of August 6, 1990, the date of claim, the veteran's 
chronic lumbar strain was characterized by moderate 
limitation of motion.

2.  From August 1990 to January 2005, the veteran's chronic 
lumbar strain was not characterized by severe limitation of 
motion; severe lumbosacral strain, with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion; forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

3.  As of January 18, 2005, the veteran's chronic lumbar 
strain has been characterized by functional limitation of 
flexion to 30 degrees.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
higher, for chronic lumbar strain, effective August 8, 1990, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Codes 5292, 5295 (before September 26, 
2003).

2.  As of January 18, 2005, the criteria for an evaluation of 
40 percent, but no higher, for chronic lumbar strain have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5292, 5295 (before and after 
September 26, 2003) and 5235-5242 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  Notice must be 
provided "at the time" that VA receives a completed or 
substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).  This timing requirement 
applies equally to the initial-disability-rating and 
effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

In reviewing the VCAA notices provided the appellant in June 
2002 and March 2006, the Board finds that it is inadequate 
with respect to notifying the veteran of the information or 
evidence necessary to establish entitlement to an increased 
evaluation for chronic lumbar strain.  The March 2006 VCAA 
notice informs him only that he must show that his condition 
has gotten worse.  The VCAA letter generally advised the 
veteran about the requirement for establishing a claim for 
increase, but the letter did not advise him whether the 
Diagnostic Codes pertinent to the disability contain criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
on the veteran's employment and daily life.  See Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

This is error and presumed prejudicial to the appellant 
unless VA can demonstrate otherwise.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this case, the Board finds 
no prejudice to the veteran.  In the April 2005 Supplemental 
Statement of the Case, VA provided the veteran with the 
pertinent Diagnostic Codes and regulatory provisions on 
disability ratings.  He was also informed of the 38 U.S.C.A. 
§§ 5103, 5103A.  Also, sworn testimony from his June 2007 
videoconference hearing reflects an understanding of the 
rating criteria.  The veteran testified that he had pain, 
limitation of motion, and functional impairment.  The 
veteran's testimony reflects that he was aware of the 
evidence necessary to substantiate his claim for a higher 
rating, including the rating criteria and considerations.  
The Board observes that the veteran's claim was readjudicated 
by the RO in February 2006, following his notice of the 
applicable diagnostic criteria and 38 U.S.C.A. §§ 5103, 
5103A.  As such, VA provided due process of law.

In view of the above, and considering the veteran's 
representation throughout the appeals process by an 
accredited service organization, the Board finds that the 
fundamental fairness of the adjudication process is not 
compromised and the veteran is not prejudiced by a decision 
at this time.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA outpatient reports, and Social Security 
Administration records.  Additionally, VA provided the 
appellant VA examinations in October 1990, July 2002, and 
November 2005.  Copies of the VA examination reports are 
associated with the claims folder.  VA also scheduled the 
appellant, pursuant to his request, for a Board hearing.  A 
transcript of the videoconference hearing held in June 2007 
is associated with the claims folder.  The Board finds that 
there is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

VA has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The Court of Appeals for Veterans Claims has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when an appeal arises from the initially 
assigned rating, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In exceptional cases, where a schedular evaluation is 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a 
higher rating, the Board must consider which code or codes 
are most appropriate for application in the veteran's case, 
and provide an explanation for the conclusion.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Prior to September 26, 2003, the veteran's lumbar spine 
strain was rated as 10 percent disabling under Diagnostic 
Code 5295.  As of September 26, 2003, based upon regulation 
changes, the veteran's lumbar spine strain was rated as 
20 percent disabling under newly codified Diagnostic Code 
5242.   

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5295 provided criteria for rating lumbosacral 
strain.  Lumbosacral strain with only slight subjective 
symptoms warranted a noncompensable rating.  A 10 percent 
rating requires lumbosacral strain with characteristic pain 
on motion.  A 20 percent rating requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A maximum 40 percent rating 
requires severe lumbosacral strain, with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for 
unfavorable ankylosis of the entire 
spine.

A 50 percent rating is assigned for 
unfavorable ankylosis of the entire 
thoracolumbar spine.

A 40 percent rating is assigned for 
forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine.

A 20 percent rating is assigned for 
forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for 
forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, zero to 90 degrees; extension, zero to 30 
degrees, left and right lateral flexion, zero to 30 degrees; 
and left and right lateral rotation, zero to 30 degrees.  The 
normal combined range of motion for the thoracolumbar spine 
is 240 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).

As an aside, the Board notes that the rating criteria 
applicable to intervertebral disc syndrome are not 
applicable.  As referenced in this decision's introduction, 
the RO granted service connection for low back strain in 
December 1973.  At this time, chronic low back strain is the 
only service connected back disability.

The Board will initially address whether the veteran's lumbar 
spine disability warrants a disability rating in excess of 10 
percent, prior to September 26, 2003. The applicable 
Diagnostic Codes are 5292, for limitation of motion of the 
lumbar spine, and Diagnostic Code 5295, for a lumbosacral 
strain.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
provides a 20 percent rating for moderate limitation of 
motion.  Diagnostic Code 5295, effective prior to 
September 26, 2003, provides a 20 percent rating where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Prior to 
September 26, 2003, the medical evidence of record includes 
VA treatment records and VA examination reports dated in 
October 1990 and July 2002.

Upon VA examination, in October 1990, the veteran ambulated 
without difficulty.  There was some tenderness to palpation 
of the parathoracic and paralumbar spinus muscles.  Flexion 
was to 55 degrees.  Extension was to 20 degrees.  Lateral 
flexion was to 20 degrees, bilaterally.  Rotation was to 30 
degrees, bilaterally.  Deep tendon reflexes were equal and 
normal in the lower extremities, bilaterally.  X-rays 
revealed a normal lumbar spine.  The veteran was diagnosed as 
having a chronic low back strain. 

In June 2002, the veteran experienced a cerebrovascular 
accident, with residual left-sided weakness.  Subsequent VA 
treatment records reveal chronic complaints of low back pain 
and left leg weakness.  Lumbar spine x-rays dated in June 
2002, demonstrated normal alignment, preserved intervertebral 
disc spaces and maintained vertebral body heights.  There was 
no evidence of spondylolysis or spondylolisthesis.  In 
July 2002, strength was 4+/5 in the left lower extremity.  
Sensation was intact with increased reflexes on the left 
side.  Cranial nerves were intact except for a possible VII 
palsy on the left.  

In July 2002, the veteran was afforded an additional VA 
examination.  At that time, he ambulated with a stiff-legged 
gait utilizing a cane.  The veteran refused range of motion 
testing due to complaints of severe pain.  Additionally, he 
was unable to rise up on his toes or heels due to complaints 
of pain.  Neurological evaluation revealed physiological and 
symmetrical reflexes and normal strength and sensation in the 
lower extremities.  Straight leg raising was negative, 
bilaterally. 

In light of the aforementioned findings of limitation of the 
flexion to 55 degrees and the loss of 10 degrees of lateral 
flexion and extension, the Board finds that the veteran's 
lumbar spine disability warrants a disability rating of 20 
percent for moderate limitation of motion pursuant to the 
criteria of Diagnostic Code 5292, effective August 8, 1990, 
the date of claim.  From August 8, 1990, to September 23, 
2003, a disability rating in excess of 20 percent is not 
warranted under the prior rating criteria of Diagnostic Code 
5292 because the evidence does not establish actual or the 
functional equivalent of severe limitation of motion due to 
pain.  38 C.F.R. § 3.59.  Additionally, as there is no 
evidence of a severe lumbosacral strain, with a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a disability 
rating in excess of 20 percent under the prior rating 
criteria of Diagnostic Code 5295.

Accordingly, the Board finds that a disability evaluation of 
20 percent is warranted as of August 8, 1990.  Diagnostic 
Codes 5285-5289 and 5293 are not applicable because there is 
no more than slight limitation of motion and there is no 
evidence of intervertebral disc syndrome, vertebral fracture, 
and ankylosis of the spine are not shown. 

As of September 26, 2003, both the former and revised rating 
criteria are applicable to the veteran's claim of entitlement 
to an increased rating.  As noted, under the rating criteria 
in effect prior to September 23, 2006, Diagnostic Code 5292 
allows for a 40 percent disability rating when there is 
severe limitation of motion of the lumbar spine and 
Diagnostic Code 5295 provides a 40 percent rating where there 
is severe lumbosacral strain, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Effective September 23, 
2006, the general rating formula provides a 40 percent rating 
for forward flexion of the thoracolumbar spine to 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.

The relevant medical evidence of record includes VA 
outpatient records and VA examination reports dated in 
January 2005 and November 2005.  On January 18, 2005, the 
veteran presented for VA examination with a history of a 
stroke in June 2002 and residual left side body weakness.  
Flexion was to 50 degrees, with pain beginning at 30 degrees.  
Extension was to 20 degrees.  Lateral flexion was to 
20 degrees, bilaterally.  Rotation was to 20 degrees, with 
pain.  The veteran was unable to walk on his heels or is toes 
due to his unsteady gait.  There was evidence of tenderness 
in the lumbar area with muscle spasm.  There was evidence of 
reversed lordosis.  There was no evidence of scoliosis or 
kyphosis.  Neurological evaluation revealed decreased 
sensation in the left lower extremity 4/5.  Deep tendon 
reflexes were full and equal, bilaterally.  Lasague's sign 
was negative.  X-rays revealed normal curvature and 
alignment.  There were minimal degenerative changes with 
osteophyte formation at multiple levels.  Vertebral body 
heights were maintained.  There was no fracture lytic or 
blastic lesion identified.  There was mild disc space 
narrowing and degenerative changes at L4-5.  The impression 
was that there was evidence of decreased range of motion of 
the thoracolumbar spine with limitation of joint function by 
pain following repetitive motion.

In November 2005, the veteran was afforded an additional VA 
examination.  Posture and gait were abnormal.  He required a 
cane for stability.  Physical examination did not elicit 
complaints of radiating pain on movement.  There was no 
evidence of muscle spasms.  There was tenderness on 
palpation.  Straight leg raising testing was negative, 
bilaterally.  There was no ankylosis of the spine.  Flexion 
was to 70 degrees, with pain beginning at 60 degrees.  
Extension was to 30 degrees, with pain beginning at 20 
degrees.  Right lateral flexion was to 20 degrees, with pain 
beginning at 15 degrees.  Left lateral flexion was to 
15 degrees, with pain beginning at 10 degrees.  Rotation to 
the right side was to 20 degrees, with pain beginning at 10 
degrees.  Rotation to the left side was to 30 degrees, with 
pain beginning at 20 degrees.  Neurological evaluation 
revealed abnormal motor function in the left side.  Sensory 
evaluation was abnormal with findings of decreased fine touch 
in the left lower leg, which was a residual from his 
cerebrovascular accident.  Knee and ankle jerk responses were 
equal.  A lumbar x-ray taken in November 2005 demonstrated 
Schmorl's nodes in the upper lumbar vertebrae.  There was 
also minor to moderate disc degenerative changes at L4-5.  
There was no evidence of spondylolisthesis or spondylolysis.  
The examiner changed the veteran's diagnosis from a low back 
strain to lumbar spine degenerative disc disease.  

Both the January and November 2005 VA examinations support 
the assignment of a 40 percent evaluation, and no more, in 
view of the clinical findings showing functional limitation 
beginning at 30 degrees in January 2005 and later 60 degrees 
in November 2005.  The general rating formula for disease and 
injuries to the spine clearly provides a 40 percent rating 
where there is forward flexion 30 degrees or less of the 
thoracolumbar spine.  The Board believes that the different 
results shown on the range of motion testing and functional 
limitation is reasonable because there is no indication of 
malingering or exaggeration.  The Board assigns greater 
probative value to the clinical findings indicating that the 
veteran has functional loss of 30 degrees due to pain on 
motion.  See 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).

The veteran is not entitled to a disability rating in excess 
of 40 percent.  Characteristic symptoms indicative of a 
pronounced level of disability are not demonstrated by the 
record.  The other option is to consider orthopedic and 
neurological manifestations separately.  In this respect, 
there is no evidence of severe limitation of motion under DC 
5292 (in effect at the time of the veteran's initial 1999 
claim) for a 40 percent maximum rating in terms of orthopedic 
manifestations, even in terms of DeLuca factors.  Nor is 
there evidence of moderate incomplete paralysis (20 percent), 
moderately severe incomplete paralysis (40 percent), severe 
incomplete paralysis with marked muscular atrophy 
(60 percent), or complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) lost 
(80 percent).  See 38 C.F.R. § 4.124(a), Diagnostic Codes 
8520, 8620, 8720 (2003).  Any current left side paralysis has 
been attributed to residuals from a cerebrovascular accident, 
which has not been service connected.  Additionally, under 
the final change in September 2003 for rating spine disease 
and injury, the veteran is not entitled to a rating in excess 
of 40 percent.  The medical evidence of record has not 
demonstrated that the veteran's lumbar spine disability has 
been characterized by  unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards." 38 C.F.R. § 3.321(b)(1).  
The Board acknowledges that, in November 1990, the veteran's 
employer, The Perfect Phone Company, submitted that as 
November 12, 1990, the veteran was no longer capable of 
performing the duties required of a telephone technician for 
which he was hired for in February 1990 and he had been 
placed on medical leave without pay until he could resume his 
responsibilities as a telephone technician.  The veteran 
suffered from chronic back pain incurred in Vietnam.  
However, upon VA examination in July 2002, the veteran was 
employed as a truck driver and any physical limitations 
regarding his employment were attributed to residuals from 
his stroke.  Accordingly, the evidence of record shows that 
the veteran's lumbar spine disability, chronic lumbar strain, 
has not necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or have caused a marked 
interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his lumbar spine strain pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In conclusion, a disability rating of 20 percent is 
warranted, effective August 8, 1990, and a disability rating 
of 40 percent is warranted, effective January 18, 2005.


ORDER

As of August 8, 1990, a disability evaluation of 20 percent, 
but no higher, for a lumbar spine strain is granted. 

As of January 18, 2005, a disability evaluation of 40 
percent, but no higher, for a lumbar spine strain is granted.




____________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


